ITEMID: 001-85312
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF UÇMA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 4. The applicants were born in 1979 and 1982 respectively and live in Izmir.
5. On 28 April 2001 the applicants were taken into police custody.
6. On 30 April 2001 the applicants were brought before the investigating judge, who ordered their detention on remand.
7. On 3 May 2001 the Izmir State Security Court public prosecutor filed an indictment against the applicants He accused the first applicant of aiding and abetting an illegal organisation, and the second applicant of being a member of an illegal organisation.
8. On 13 September 2001 the Izmir State Security Court found the applicants guilty as charged and sentenced each of them to ten months’ imprisonment and a fine.
9. On 6 December 2001 the Principal Public Prosecutor at the Court of Cassation submitted his written opinion on the merits of the appeal. He advised that the appeal be rejected and that the first-instance judgment be upheld.
10. On 24 January 2002 the Court of Cassation quashed the first-instance court’s judgment on the ground that the applicants should have been sanctioned under Article 169 of the Criminal Code for aiding and abetting an illegal armed organisation.
11. On 16 May 2002 the Izmir State Security Court adhered to the reasoning of the Court of Cassation and convicted the applicants pursuant to Article 169 of the Criminal Code.
12. On 13 November 2002 the Principal Public Prosecutor submitted his written opinion on the merits of the case and stated that the Court of Cassation should uphold the judgment of the State Security Court.
13. On 28 November 2002, the Court of Cassation, in conformity with the opinion of the Principal Public Prosecutor, upheld the first instance judgment.
VIOLATED_ARTICLES: 6
